Grady, J.,
dissenting.
{¶ 28} I respectfully dissent from the majority’s decision. Neither R.C. 2929.14(E)(4), which is wholly silent on the matter, nor R.C. 2929.19(B)(2), which *470is at most ambiguous, evidences an intent on the General Assembly’s part to require a sentencing court, at the sentencing hearing, to orally pronounce the findings those sections require the court to make and its reasons for certain of those findings. Rather, as the court of appeals held, the sentencing court may comply with those statutory mandates either at the sentencing hearing by oral pronouncement or in the court’s journalized judgment of conviction, the latter being both the preferred and the better method of compliance.
{¶ 29} R.C. 2929.14 and 2929.19 are among those sections of the Revised Code that the General Assembly enacted in 1995 in Am.Sub.S.B. No. 2, upon the recommendation of the Ohio Criminal Sentencing Commission. 146 Ohio Laws, Part IV, 7464, 7485. The commission’s charge, as set out in R.C. 181.24(A), was to recommend a comprehensive sentencing structure “designed to enhance public safety, to assist in the management of prison overcrowding and correctional resources, to simplify the sentencing structure of the state that is in existence on August 22, 1990, and to result in a new sentencing structure that is readily understandable by the citizens of the state, to simplify the criminal code of the state, to assure proportionality, uniformity, and other fairness in criminal sentencing, and to provide increased certainty in criminal sentencing.” R.C. 181.24(B) sets out a set of more specific goals consistent with those purposes. None of the provisions of R.C. 181.24 can reasonably be construed as intended to confer substantive rights on offenders. Its object is economy, and the mechanisms the General Assembly ultimately enacted into law on the commission’s recommendations are wholly procedural.
{¶ 30} Section 5(B), Article IV of the Ohio Constitution confers on the Supreme Court the power to prescribe rules of practice and procedure, and further provides that “[a]U laws in conflict with such rules shall be of no further force or effect after such rules have taken effect.” This court has generally required a direct conflict before holding a statute void pursuant to Section 5(B), Article IV. That narrow application may have encouraged the General Assembly to enact procedural requirements governing matters for which the rules of practice and procedure do not expressly provide. Some would argue for a broader interpretation of the conflict analysis. Even if one is not adopted, the separation-of-powers principle underlying Section 5(B) should incline the courts against finding an intent on the General Assembly’s part to enact a procedural requirement unless that intent is plainly expressed. A more relaxed standard can readily thwart the careful distribution of powers between the branches of government set out in the Constitution by the people of Ohio, who, after all, are sovereign.
{¶ 31} Crim.R. 43(A) specifically mandates the defendant’s presence at the sentencing hearing. Crim.R. 32(A) requires the court to impose sentence at the hearing and sets out procedures the court must follow. None of those procedures *471requires the court to orally pronounce the particular findings and reasons that R.C. 2929.14(E)(4) and 2929.19(B)(2) now require the court to make with respect to the sentence the court imposes.
{¶ 32} Crim.R. 32(C) requires the court to state the “verdict or findings” on which a criminal conviction is founded in its written judgment of conviction and sentence. The rule further provides: “A judgment is effective only when entered on the journal by the clerk.”
{¶ 33} R.C. 2929.14(E)(4) requires a court to make certain findings when consecutive sentences are imposed, but it does not specify in what phase of the criminal proceeding or where on the record the court must state its findings. The word “findings,” as it appears in Crim.R. 32(C), might comfortably permit the court to employ its written judgment of conviction and sentence to state the particular findings and reasons that R.C. 2929.14(E)(4) requires the court to make. Indeed, as between the journalized entry and the court’s spoken opinion, preference should be given to the journalized judgment, because the court speaks only through its journal. Andrews v. Bd. of Liquor Control (1955), 164 Ohio St. 275, 58 O.O. 51, 131 N.E.2d 390, paragraph three of the syllabus. On that same rationale, there is no sound basis instead to require the court to state its findings and reasons in its spoken opinion, and no reason at all to read that requirement into R.C. 2929.14(E)(4) when it is wholly silent on the matter.
{¶ 34} The majority finds support for the requirement it imposes in the terms • of R.C. 2929.19(B)(2), which states: “The court shall impose a sentence and shall make a finding that gives its reasons for selecting the sentence imposed in any of the following circumstances,” identifying five. Notably, that section omits the directive preamble, “[a]t the sentencing hearing,” which appears in paragraph (B)(1), immediately preceding. Nor does it require the court to notify the defendant of certain things, as does paragraph (B)(3) of R.C. 2929.19, immediately following, expressly and in multiple subparagraphs.
{¶ 35} A positive inference cannot be drawn from legislative silence. The canon expressio unius est exclusio alterius (expression of one thing suggests the exclusion of others) supports a negative implication that the General Assembly instead intended not to require a sentencing court to orally pronounce the findings and/or reasons which R.C. 2929.19(B)(2) mandates, at the sentencing hearing, when the General Assembly enacted other paragraphs of R.C. 2929.19(B) pertaining to that hearing that impose that very form of requirement in direct and express terms.
{¶ 36} The only potential basis for requiring a court to orally pronounce its findings and/or reasons from the bench at the sentencing hearing is the title given to R.C. 2929.19 as it appears in published versions of the Revised Code. The caption typically reads: “Sentencing hearing.” However, such captions are *472not a part of the legislation enacted by the General Assembly creating sections of the Revised Code. R.C. 1.01. They are mere topical references added by the publishing houses to guide the reader about what the section concerns. The heading is therefore of no guidance in discerning the intent of the General Assembly when it enacted R.C. 2929.19(B)(2).
{¶ 37} The General Assembly’s intent is evident from the portion of R.C. 181.24(A) quoted above, identifying the goals of the Ohio Criminal Sentencing Commission. In both R.C. 2929.14(E)(4) and 2929.19(B)(2), the General Assembly adopted the commission’s recommendations by devising a regime to guide the court’s exercise of its discretion in the circumstances concerned by requiring the court to articulate its calculus with respect to those matters. The General Assembly expressed no preference for where and how that must be done, just that it be done in relation to the sentence the court imposes, and on the record. However, and in view of the long-standing rule that a court speaks only through its journal, as well as the fact that the judgment is effective only when it is journalized, it is reasonable to infer that the General Assembly assumed that the required findings and reasons could be stated in the court’s journalized judgment of conviction and sentence, and not necessarily at the sentencing hearing by way of an oral pronouncement, as the majority has held.
{¶ 38} The majority finds that requiring oral pronouncements at the sentencing hearing also has certain practical benefits. With all due respect, I believe that those benefits are outweighed by the resulting impracticalities. If the sentencing court then repeats its findings or reasons in the journalized entry, any conflict between the two must be resolved in favor of the journal, and the spoken opinion disregarded. Andrews v. Bd. of Liquor Control, 164 Ohio St. 275, 58 O.O. 51, 131 N.E.2d 390, paragraph three of the syllabus. That result would effectively nullify the requirement imposed here. In all likelihood, courts will therefore wholly abandon the practice of stating findings and reasons in the judgment entry, making appellate review pursuant to R.C. 2953.08(G) of these and other sentencing issues, which is likewise a product of the Ohio Criminal Sentencing Commission’s recommendations, more problematic. And more appeals will be likely; the recitations these sections require are complex, and verbal fumbles are not uncommon, as anyone who has read his or her own remarks in a transcript can attest. If a “substantial compliance” doctrine then comes to be applied, the General Assembly’s ultimate purpose, which is to require a form of substantiation that promotes conformity with the policies and purposes of sentencing which the General Assembly has set out by statute, will be undermined.
{¶ 39} R.C. 2929.14(E)(4) and 2929.19(B)(2) merely require the court to make the mandated findings and to state its reasons for certain of those findings on the record. The court’s principal record is its journal; its spoken opinion is but *473secondary, a point of reference available to resolve any ambiguity in the journalized judgment. Andrews. The General Assembly’s policy and purposes are wholly satisfied when the required findings and reasons are set out in the judgment entry of conviction. Therefore, I would affirm the judgment of the court of appeals, which held that the required statements may be made either orally, at the sentencing hearing, or in the written judgment of conviction, in order to satisfy the requirements that those sections impose. That holding would render the ineffective-assistance-of-counsel claim in appellant’s second proposition of law moot, and I would reject it on that basis.
Julia R. Bates, Lucas County Prosecuting Attorney, and Craig T. Pearson, Assistant Prosecuting Attorney, for appellee.
David H. Bodiker, Ohio Public Defender, and Stephen P. Hardwick, Assistant Public Defender, for appellant.
Lundberg Stratton and O’Connor, JJ., concur in the foregoing dissenting opinion.